THREADGILL, Acting Chief Judge.
The appellant challenges an order revoking community control and an order denying his motion for postconviction relief. The record in this case supports the trial court’s finding that the appellant’s violations were willful and substantial. We therefore affirm the revocation. Further, while appeal proceedings are pending in an appellate court, a trial court is without jurisdiction to consider the merits of a motion for postconviction relief made pursuant to Florida Rule of Criminal Procedure 3.850. See Libby v. State, 520 So.2d 322 (Fla. 2d DCA 1988). We therefore affirm the denial of the motion for postcon-viction relief, without prejudice to the appellant again filing the motion after this appeal has become final.
Affirmed.
CASANUEVA and STRINGER, JJ., Concur.